Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 12 recites that "the pulse repetition frequency parameter being 2000Hz", however Page 4 which various other identical characteristics to claim 12 states that the pulse repetition frequency parameter is 2000MHz. 

Claim Interpretation
The term "or" is interpreted as being satisfied by either of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera (US 20150362707 A1), in view of Shirai (JP 2005157119 A).
Regarding claim 1, Sanghera teaches an optical lens with laser induced periodic surface structure (Figures 2A-C), comprising: 
an optical lens formed in one-piece and having a surface and a convex 5surface corresponding to said surface (Figures 2A-C; lens having a convex surface side and a flat surface side), 
said convex surface induced by laser to form a microstructure (Figures 2A-C; the convex surface of the lens has a microstructure), 
Forming microstructures by induction of lasers onto the surface of a lens is well known in the art as evidenced by Shibata (US 11242284 B2).
said microstructure including a plurality of linear structures periodically arranged on said convex surface (Figures 2A-C; the microstructure consists of a plurality of linear structures arranged on the convex surface of the lens), said linear structure having an interval between each other ranging from 50nm to 1000nm (Figures 5a-6a; the plurality of linear structures have an interval at its narrowest portion of 100nm and widest portion of 700nm).
Sanghera fails to teach:
said linear structure having an interval between each other ranging from 50nm to 1000nm and a height ranging from 50nm to 500nm
Shirai teaches a reflection preventing optical element, wherein:
the antireflection optical element of convex surface 11a of lens 11 has a thickness of 150nm and an interval of 150nm (Paragraph 30; Figure 4a-b)
the antireflection optical element is known to have a thickness of 250nm and an interval of 200nm (Figure 5b) as well as a thickness of 200nm and an interval of 200nm (Figure 7b)
It would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Shirai and to have the linear structures have a height of 150nm. This would have been done so that the linear structures have their dimensions correspond with the index of refraction of the lens (Paragraph 52). Furthermore, the applicant gives no criticality to the height and the MEPE teaches that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IV.A

10Regarding claim 2, Sanghera as modified teaches the optical lens with laser induced periodic surface structure as claimed in claim 1, wherein:
the optical lens is made of either glass (Paragraph 3; lens is made of glass) or polymer materials
See claim interpretation for “or” above.
Paragraph 14 further teaches that polymer lenses with a SWS on its surface is known in the art.

Regarding claim 3, Sanghera as modified teaches the optical lens with laser induced periodic surface structure as claimed in claim 1, wherein:
the linear structures are in conic shapes 15protruding upwardly (Figure 5a Paragraph 67; SWS consists of a plurality of semi-conical features).
Figures 2a-c further show fully conic shapes protruding upwards. The applicant also gives no criticality to the shape and the MEPE teaches that where the only difference between the prior art and the claims was a recitation of shape of the claimed device and a device having the claimed shape would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP2144.04IV.B.

Regarding claim 4, Sanghera as modified teaches the optical lens with laser induced periodic surface structure as claimed in claim 1, wherein:
the linear structures are arranged in moth eyes structures protruding upwardly (Figure 1A Paragraph 40; in some embodiments the SWS is in the form of a periodic pattern such as a “motheye” structure shown in Fig. 1A)

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera (US 20150362707 A1), in view of Shirai (JP 2005157119 A) and in further view of Ye (JP 2018517924 A).
Regarding claim 5, Sanghera as modified teaches the optical lens with laser induced periodic surface structure as 20claimed in claim 1.
	Sanghera as modified fails to teach:
	a layer of thin film is further covered on the convex surface of the optical lens with a refractive index matching a refractive index of materials of the optical lens.
	Ye teaches anti-reflective structures on a glass structure, wherein:
a layer of thin film (Figure 3A; thin-film 200) is further covered on a surface of a glass optical protection window (Figure 3A; second surface 112 of glass optical protection window 110) with a refractive index matching a refractive index of materials of the optical lens (Paragraph 60; index of refraction of the thin film should match the index of refraction of the material of the optical protection window).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Ye and have a thin layer of antireflective film on the curved surface of the lens with a refractive index matching a refractive index of the materials of the optical lens. This would be done to assist in suppressing the issues of ghost and flare during the use of the lens (Paragraph 45).

Regarding claim 7, Sanghera as modified teaches the optical lens with laser induced periodic surface structure as claimed in claim 5. 
Ye further teaches:
the thin film has a thickness of 20-500nm (Paragraph 47; total height of the antireflection film 220 is in the range of 150nm to 500nm).
Same motivation as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera (US 20150362707 A1), in view of Shirai (JP 2005157119 A) and Ye (JP 2018517924 A) and in further view of Chiou (Antireflective coating for ITO films deposited on glass substrate, 1999, National Chiao Tung University).
Regarding claim 6, Sanghera as modified teaches the optical lens with laser induced periodic surface structure as claimed in claim 5. 
Sanghera fails to teach:
the thin film is made of metals, semiconductors 25or dielectrics.  
Chiou teaches of an antireflective thin film design using ITO material, wherein:
ITO film is used as anti-reflection coating (Introduction)
ITO film is also known in the art to be used on the surface of glass similar as evidenced by SHAO (CN 103852972 A).
ITO is known in the art to be a semiconductor as evidenced by Yu (Ze Yu, Indium tin oxide as a semiconductor material in efficient p-type dye-sensitized solar cells, 2016, NPG Asia Materials).
See claim interpretation above for “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Chiou and used a thin film made of ITO as the antireflective film layer. This would be done as both the ITO film and the thin film are used to provide an antireflective layer and the MEPE teaches that the use of components for the same purpose is obvious. MPEP 2144.06.

	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera (US 20150362707 A1), in view of Shirai (JP 2005157119 A) and in further view of Guo (US 20150136226 A1).
	Regarding claim 8, Sanghera teaches the optical lens with laser induced periodic surface structure as claimed in claim 1.
	Sanghera fails to teach:
	the present invention further includes a laser 5device with parameters including pulse width, wavelength, focus extent, pulse repetition frequency, scan rate and energy density, and the laser parameters are adjustable to control formation of the periodic surface structure.
	Guo teaches a method for processing materials using femtosecond duration laser pulses, wherein:
the present invention further includes a laser 5device (Paragraph 86; laser-based materials processing) with parameters including pulse width (table 1; pulse duration), wavelength (Paragraphs 102 and 204; fs laser has a wavelength of 800nm), focus extent (table 1; spot diameter), pulse repetition frequency (table 1; pulse repetition rate), scan rate (table 1; scanning speed) and energy density (table 1; laser fluence), and the laser parameters are adjustable to control formation of the periodic surface structure (Paragraph 101; a variety of laser parameters are adjustable to obtain the desired material processing effect).  
Paragraph 227 further teaches that table 1 would enable a skilled person to create the embodied superwicking and/or superwetting effects.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Guo and used this method to form the desired linear microstructures. This would be done as Table 1 of Guo provides a recipe that would enable a skilled person to create the desired effects in various materials including glass (Paragraph 227).

	Regarding claim 9, Sanghera teaches the optical lens with laser induced periodic surface structure as claimed in claim 8.
	Guo further teaches:
the pulse width parameter is 1fs-100ps (table 1 glass sample; pulse duration of 5fs); 
Another embodiment of the invention in creating structural alteration of a glass surface uses a pulse width parameter of 65fs (Paragraph 204).
the wavelength parameter is 300nm-1500nm (Paragraphs 102 and 204; fs laser has a wavelength of 800nm); 
the focus extent parameter is 1um-500um (table 1 glass sample; spot diameter of 0.1um – 2cm); 
the pulse repetition frequency parameter is 1Hz-10MHz (table 1 glass sample; pulse repetition rate of 1Hz – 80 MHz); 
the scan rate parameter is 40um/s-5m/s (table 1 glass sample; scanning speed of 0.1um/s - 2cm/s); 
and the energy density parameter is 0.01J/cm2-50J/cm2 (table 1 glass sample; laser fluence range of 0.5 J/cm2 - 200 J/cm2).
Same motivation as claim 8.

Regarding claim 10, Sanghera teaches the optical lens with laser induced periodic surface structure as claimed in claim 8.
Guo further teaches:
wherein the pulse width parameter is 20fs-2000fs (Paragraph 204; pulse duration of 65fs); 
It is also known in the art to use a pulse duration of 100fs when irradiating glass with an 800nm wavelength laser as evidenced by HOSONO (JP 2003057422 A) as well other pulse durations (Guo Paragraph 100).
the wavelength parameter is 300nm-1500nm (Paragraphs 102 and 204; fs laser has a wavelength of 800nm); 
the focus extent parameter is 1um-500um (table 1 glass sample; spot diameter of 0.1um – 2cm); 
the pulse repetition frequency parameter is 1Hz-3MHz (table 1 glass sample; pulse repetition rate of 1Hz – 80 MHz); 
the scan rate parameter is 40um/s-5m/s (table 1 glass sample; scanning speed of 0.1um/s - 2cm/s); 
and the energy density parameter is 20500mJ/cm2-3000mJ/ cm2 (table 1 glass sample; laser fluence range of 0.5 J/cm2 - 200 J/cm2).
Same motivation as claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera (US 20150362707 A1), in view of Shirai (JP 2005157119 A) and Guo (US 20150136226 A1), and in further view of Hosono (JP 2003057422 A).
Regarding claim 11, Sanghera teaches the optical lens with laser induced periodic surface structure as claimed in claim 8.
Guo further teaches:
wherein the optical lens is made of glass (table 1 glass sample); 
the wavelength parameter is 800nm (Paragraphs 102 and 204; fs laser has a wavelength of 800nm); 
the focus extent parameter is 80um (table 1 glass sample; spot diameter of 0.1um – 2cm); 
the pulse repetition frequency parameter is 62Hz (table 1 glass sample; pulse repetition rate of 1Hz – 80 MHz); 
the 25scan rate parameter is 160um/s (table 1 glass sample; scanning speed of 0.1um/s -2cm/s); 
and the energy density parameter is 13995mJ/cm2 (table 1 glass sample; laser fluence range of 0.5 J/cm2 - 200 J/cm2).
laser systems generating different fs pulse durations other than those specified can be used (Paragraph 100)
Same motivation as claim 8.
	Sanghera as modified fails to teach:
the pulse width parameter is 100fs; 
HOSONO teaches a method of forming a microstructure using femtosecond laser irradiation, wherein:
glass is used as the substrate for the invention (Paragraph 11)
a femtosecond pulse laser has a time width of about 100 femtoseconds (Paragraph 44)
a pulse laser with an oscillation wavelength of 800nm is used (Paragraph 44)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Hosono and to use a 100fs pulse width parameter. This would be done as the laser pulse duration is one of a number of laser parameters which may be varied in various aspects to obtain the desired material processing effect (Guo Paragraph 101).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera (US 20150362707 A1), in view of Shirai (JP 2005157119 A) and Guo (US 20150136226 A1), and in further view of Shibata (US 11242284 B2), Ye (JP 2018517924 A), and Chiou (Antireflective coating for ITO films deposited on glass substrate, 1999, National Chiao Tung University).
Regarding claim 12, Sanghera teaches the optical lens with laser induced periodic surface structure as claimed in claim 8.
Guo further teaches:
the wavelength parameter being 800nm (Paragraphs 102 and 204; fs laser has a wavelength of 800nm);
the focus extent parameter being 15um (table 1 glass sample; spot diameter of 0.1um – 2cm), 
the pulse repetition frequency parameter being 2000Hz (table 1 glass sample; pulse repetition rate of 1Hz – 80 MHz); 
the scan rate parameter being 40um/s (table 1 glass sample; scanning speed of 0.1um/s - 2cm/s); 
laser systems generating different fs pulse durations other than those specified can be used (Paragraph 100)
the energy density (fluence) of the laser beam can be varied in order to obtain the desired material processing effect (Paragraph 101)
Sanghera as modified fails to teach:
the pulse width parameter being 100fs, 
and the energy density parameter being 10190mJ/cm2-230 mJ/cm2.
	a layer of thin film is further covered on the convex surface of the optical lens with a refractive index matching a 5refractive index of materials of the optical lens, 
said thin film made of ITO with a thickness of 180nm, 
Shibata (US 11242284 B2) teaches a microfabrication method, wherein:
a glass is used as a substrate (Column 7 Lines 46-47)
the pulse width parameter being 100fs (Column 4 lines 36-50; 10fs to 100ps is preferable), the wavelength parameter being 800nm (Column 4 lines 36-50; wavelength of 800nm), the pulse repetition frequency parameter being 2000Hz (Column 4 lines 36-50; frequency of 1khz or higher is preferable); and the energy density parameter being 10190mJ/cm2-230 mJ/cm2 (Column 4 lines 36-50; desired fluence ranges from 0.01 J/ cm2 to 1.0 J/ cm2).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Shibata and to have used a 100fs pulse width parameter and have an energy density from 0.01 J/ cm2 to 1.0 J/ cm2. This would be done as the laser pulse duration and energy density are two of a number of laser parameters which may be varied in various aspects to obtain the desired material processing effect (Guo Paragraph 101).
Sanghera modified with Shibata fails to teach:
a layer of thin film is further covered on the convex surface of the optical lens with a refractive index matching a 5refractive index of materials of the optical lens, 
said thin film made of ITO with a thickness of 180nm, 
Ye teaches anti-reflective structures on a glass structure, wherein:
a layer of thin film (Figure 3A; thin-film 200) is further covered on a surface of a glass optical protection window (Figure 3A; second surface 112 of glass optical protection window 110) with a refractive index matching a refractive index of materials of the optical lens (Paragraph 60; index of refraction of the thin film should match the index of refraction of the material of the optical protection window).
said thin film has a thickness of 180nm (Paragraph 47; total height of the antireflection film 220 is in the range of 150nm to 500nm)
Same motivation as claim 5.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Ye and have a thin layer of antireflective film on the curved surface of the lens with a refractive index matching a refractive index of the materials of the optical lens. This would be done to assist in suppressing the issues of ghost and flare during the use of the lens (Paragraph 45).
Sanghera as modified fails to teach:
said thin film made of ITO
Chiou teaches of an antireflective thin film design using ITO material, wherein:
ITO film is used as anti-reflection coating (Introduction)
ITO film is also known in the art to be used on the surface of glass similar as evidenced by SHAO (CN 103852972 A).
ITO is known in the art as a semiconductor as evidenced by Yu (Ze Yu, Indium tin oxide as a semiconductor material in efficient p-type dye-sensitized solar cells, 2016, NPG Asia Materials).
See claim interpretation above for “or”.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Sanghera with Chiou and used a thin film made of ITO as the antireflective film layer. This would be done as both the ITO film and the thin film are used to provide an antireflective layer and the MEPE teaches that the use of components for the same purpose is obvious. MPEP 2144.06.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763